— Order unanimously reversed, on the law, without costs, motion granted, and case restored to the Supreme Court, Niagara County, Court Calendar in the position it would have been but for the transfer. Memorandum: Plaintiff seeks damages for conversion of collateral which secured a debt owed to plaintiff by defendants. The collateral consists of 12 Holstein cows which plaintiff alleges that defendant Walck, with the assistance of defendant Hogan, sold to defendant Milleville for $10,000 without plaintiff’s consent and in violation of plaintiff’s security interest in the cows.
The court erred in transferring this matter from Supreme Court to Lockport City Court. A case may be transferred without consent of the parties only when "the damages are determined to be insufficient to justify retention of the matter in Supreme or County Court” (22 NYCRR 1024.20 [a]; emphasis added; see also, CPLR 325 [d]). Such determination was not made here. Plaintiff’s claim for damages is fixed at $10,000, which exceeds the $6,000 limit of Lockport City Court (Lock-port City Charter § 324 [8]). (Appeal from order of Supreme Court, Niagara County, Wolf, Jr., J. — venue.) Present — Dillon, P. J., Denman, Boomer, Green and O’Donnell, JJ.